

Exhibit 10.1




THE SPECTRANETICS CORPORATION
AMENDED AND RESTATED 2006 INCENTIVE AWARD PLAN


PERORMANCE STOCK UNIT GRANT NOTICE


The Spectranetics Corporation, a Delaware corporation (the “Company”), pursuant
to The Spectranetics Corporation Amended and Restated 2006 Incentive Award Plan
(the “Plan”), hereby grants to the individual listed below (the “Participant”)
the following award of Performance Stock Units (“PSUs”). This award of PSUs is
subject to all of the terms and conditions set forth in this Grant Notice, in
the Performance Stock Unit Terms and Conditions (the “Terms and Conditions”)
attached hereto as Appendix A and in the Process for Determining Earned PSUs
attached hereto as Appendix B (this Grant Notice and Appendix A and Appendix B
being collectively referred to as the “Award Agreement”) and in the Plan, the
terms of which are incorporated herein by reference. All capitalized terms used
and not otherwise defined in this Award Agreement shall have the meanings
ascribed to such terms in the Plan (as it may be amended from time to time)
unless the context clearly indicates otherwise.
Participant:
[Name]
Grant Date:
[Date]
Target Number of PSUs:
[Number]
 
The number of PSUs actually earned can be between 0% and 250% of the Target
Number of PSUs and is determined at the end of the Performance Period.
Performance Period:
January 1, 2014 to December 31, 2016
Performance Measures:
Revenue Growth and Adjusted EBITDA Margin (see tables and description below) 
Payout Range:
0% to 250% of Target Number
Vesting Dates:
75% of earned PSUs on December 31, 2016
 
25% of earned PSUs on December 31, 2017
Payment of PSUs:
The Company shall pay to the Participant in the form of one share of Stock for
each vested PSU as set forth in Section 4 of the attached Performance Stock Unit
Terms and Conditions.
Termination of PSUs:
Unvested PSUs are forfeited and terminated to the extent set forth in Section 3
of the attached Terms and Conditions if the Participant ceases to be an
Employee, Consultant or Independent Director (a “Termination of Service”).



By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan and this Award
Agreement. The Participant has reviewed the Award Agreement, including
Appendices A and B, and the Plan in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of this Award Agreement and the Plan. In the event
that there are any inconsistencies between the terms of the Plan and the terms
of this Award Agreement, the



--------------------------------------------------------------------------------



terms of the Plan shall control. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan, this Grant Notice or the Performance
Stock Unit Agreement.
Signed:


THE SPECTRANETICS
CORPORATION:


 
PARTICIPANT:
By:
 
 
 
 
Name:
Robert Fuchs
 
Print Name:
 
Title:
Senior Vice President, Global
 
Address:
 
 
Human Resources
 
 
 
 
 
 
 
 








2

--------------------------------------------------------------------------------


















3

--------------------------------------------------------------------------------



APPENDIX A
TO PERFORMANCE STOCK UNIT GRANT NOTICE
PERFORMANCE STOCK UNIT TERMS AND CONDITIONS
1.Grant. Pursuant to the Performance Stock Unit Grant Notice (the “Grant
Notice”) and these Performance Stock Unit Terms and Conditions (the “Terms and
Conditions”) attached to the Grant Notice, and which together constitute the
“Award Agreement,” The Spectranetics Corporation, a Delaware corporation (the
“Company”), has granted to the Participant an award PSUs under The Spectranetics
Corporation Amended and Restated 2006 Incentive Award Plan (the “Plan”), subject
to all of the terms and conditions contained in this Award Agreement and the
Plan. All capitalized terms used but not defined in the Award Agreement shall
have the meanings ascribed to such terms in the Plan unless the context clearly
indicates otherwise.
2.PSUs. Each PSU that vests represents the right to receive payment, in
accordance with Section 4 below, in the form of one share of Stock. Unless and
until a PSU vests, the Participant has no right to payment in respect of any
such PSU. Prior to actual payment in respect of any vested PSU, such PSU
represents an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.
3.Vesting and Termination. Except as otherwise provided in this Section 3, the
number of PSUs that are earned and eligible to vest is determined as set forth
in Appendix B.
3.1    Unearned PSUs. Any PSUs that have not yet been earned in the manner
provided in Appendix B as of the end of the Performance Period immediately
terminate and are forfeited and cancelled without payment of consideration
therefore.
3.2    Voluntary Termination by the Participant or Termination by the Company
for Cause. All PSUs that have not yet vested as of the Participant’s Termination
of Service due to voluntary termination by the Participant (not to include
termination for Good Reason as contemplated by Section 3.5 below) or to
termination by the Company for Cause (defined as contemplated by the Plan)
thereupon terminate and are forfeited and cancelled without payment of
consideration therefore.
3.3    Termination by Reason of Death or Disability. If the Participant's
Termination of Service occurs by reason of death or Disability during the
Performance Period, the Participant, or the Participant's estate or designated
beneficiary in the event of the Participant’s death, is entitled to a prorated
vesting and payout of PSUs. The number of PSUs that vest upon such Termination
of Service is equal to the Target Number of PSUs set forth in the Grant Notice
multiplied by a fraction, the numerator of which equals the number of days such
Participant was employed with the Company during the Performance Period and the
denominator of which equals the number of days in the Performance Period. Any
PSUs that do not vest under the circumstances described in the preceding
sentence are forfeited and cancelled without payment of consideration therefor.
If the Participant's Termination of Service occurs by reason of death or
Disability after the Performance Period but before December 31, 2017, any earned
but unvested PSUs immediately vest upon such Termination of Service.
3.4    Termination Without Cause or for Good Reason. Except as provided in
Section 3.5, if the Participant experiences an involuntary Termination of
Service without Cause or a voluntary Termination of Service for Good Reason
(defined as contemplated by the Plan), the PSUs vest as follows (and any PSUs
that do not vest under the circumstances described below are forfeited and
cancelled without payout of consideration therefor):

A-1

--------------------------------------------------------------------------------



(a)    If such termination occurs in the first year of the Performance Period,
all unvested PSUs as of the Participant’s Termination from Service thereupon
terminate and are forfeited and cancelled without payment of consideration
therefore.
(b)    If such termination occurs in the second year of the Performance Period,
then the Participant is entitled to an immediate vesting of one-third of a
number of PSUs equal to the Target Number of PSUs as set forth in the Grant
Notice multiplied by a Performance Factor determined in the manner specified in
Appendix B, except that the Performance Period for purposes of applying Appendix
B is deemed to be one year rather than three years.
(c)    If such termination occurs in the third year of the Performance Period,
then the Participant is entitled to an immediate vesting of two-thirds of a
number of PSUs equal to the Target Number of PSUs as set forth in the Grant
Notice multiplied by a Performance Factor determined in the manner specified in
Appendix B, except that the Performance Period for purposes of applying Appendix
B is deemed to be two years rather than three years.
(d)    If such termination occurs after the end of the Performance Period but
before December 31, 2017, then 75% of PSUs earned based on actual performance
over the Performance Period vest as provided in the Grant Notice. The remaining
25% of the earned PSUs are forfeited and cancelled without payout of
consideration therefor.
3.5    Change in Control. If a Change in Control occurs during the Performance
Period and prior to the Participant’s Termination of Service:
(a)    If this Award is continued, assumed or replaced by the surviving or
successor entity (or its parent entity) and within 12 months after the Change in
Control the Participant experiences an involuntary Termination of Service
without Cause or a voluntary Termination of Service for Good Reason, then the
Participant is entitled to the immediate vesting and payout of a number of PSUs
equal to the Target Number of PSUs as set forth in the Grant Notice multiplied
by a Performance Factor determined as provided in Section 3.5(c). Any PSUs that
do not vest under the circumstances described in the preceding sentence are
forfeited and cancelled without payment of consideration therefor.
(b)    If this Award is not continued, assumed or replaced by the surviving or
successor entity (or its parent entity), then the Participant is entitled to the
immediate vesting and payout of a number of PSUs equal to the Target Number of
PSUs as set forth in the Grant Notice multiplied by a Performance Factor
determined as provided in Section 3.5(c). Any PSUs that do not vest under the
circumstances described in the preceding sentence are forfeited and cancelled
without payment of consideration therefor.
(c)    For purposes of Sections 3.5(a) and 3.5(b), the Performance Factor shall
be determined in the manner specified in Appendix B, except that (i) the
Performance Period for purposes of applying Appendix B shall be deemed to have
ended on (A) the date of the Change in Control, if the Change in Control occurs
on the last date of a fiscal quarter, or (ii) the last day of the fiscal quarter
preceding the Change in Control if the Change in Control does not occur on the
last day of a fiscal quarter, and (ii) if the date the Performance Period is
deemed to have ended under clause (i) is not also the last day of a fiscal year,
then the period between the last day of the Company’s immediately preceding
fiscal year and the deemed last day of the Performance Period (the “Stub
Period”) shall be deemed a fiscal year for purposes of Appendix B and the
Company’s Revenue and Adjusted EBITDA for such deemed fiscal year shall be
annualized amounts based on the Company’s actual Revenue and Adjusted EBITDA for
the Stub Period.
4.Payment after Vesting; Code Section 409A. The Company shall issue one share of
Stock (in

A-2

--------------------------------------------------------------------------------



book-entry form or otherwise) in respect of each PSU that vests in accordance
herewith to the Participant (or in the event of the Participant’s death, to the
Participant’s estate or designated beneficiary) as soon as practicable following
the date on which such PSU vests. Notwithstanding anything herein to the
contrary, no such payment shall be made to the Participant during the six-month
period following the Participant’s “separation from service” (within the meaning
of Section 409A of the Code) if the Participant is a “specified employee”
(within the meaning of Section 409A of the Code) on the date of such separation
from service (as determined by the Company in accordance with Section 409A of
the Code) and the Company determines that paying such amounts at the time set
forth in this Section 4 would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first day following the end of such
six-month period, the Company shall pay the Participant the cumulative amounts
that would have otherwise been payable to the Participant during such six-month
period.
5.Tax Withholding. The Company may deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations, if any) required by law to be withheld with respect
to any taxable event arising in connection with the PSUs. Without limiting the
generality of Section 15.3 of the Plan, the Participant may, in satisfaction of
the foregoing requirement, elect to have the Company withhold or cause to be
withheld shares of Stock otherwise issuable in respect of such PSUs having a
Fair Market Value equal to the sums required to be withheld. Notwithstanding any
other provision of the Plan or this Agreement, the number of shares of Stock
which may be so withheld shall be limited to the number of shares of Stock which
have a Fair Market Value on the date of withholding equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
income and payroll tax purposes that are applicable to such supplemental taxable
income.
6.Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant has any of the rights or privileges of a shareholder
of the Company in respect of any shares of Stock that may become deliverable
hereunder unless and until certificates representing such shares of Stock have
been issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered in certificate or book entry form to the Participant
or any person claiming under or through the Participant.
7.Non-Transferability. Neither the PSUs nor any interest or right therein is
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 7 shall not prevent
transfers by will or by the applicable laws of descent and distribution or
pursuant to a domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder. Upon any attempt by the Participant to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale by the Participant under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby shall immediately become null and void.
8.Distribution of Stock. Notwithstanding anything herein to the contrary, the
Company is not required to issue or deliver any certificates evidencing shares
of Stock pursuant to this Agreement unless and until the Committee has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to this Agreement are subject to any stop-transfer orders and other
restrictions as the Committee

A-3

--------------------------------------------------------------------------------



deems necessary or advisable to comply with federal, state, or foreign
jurisdiction, securities or other laws, rules and regulations and the rules of
any national securities exchange or automated quotation system on which the
Stock is listed, quoted, or traded. In the event that any such issuance or
delivery is delayed because the Company reasonably determines that such issuance
or delivery will violate Federal securities laws or other applicable law, such
issuance or delivery shall be made at the earliest date at which the Company
reasonably determines that such issuance or delivery will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii). The
Company shall not delay any such recording or delivery if such delay will result
in a violation of Section 409A of the Code. The Committee may place legends on
any Stock certificate to reference restrictions applicable to the Stock. In
addition to the terms and conditions provided herein, the Committee may require
that the Participant make such reasonable covenants, agreements, and
representations as the Committee, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee may
require the Participant to comply with any timing or other restrictions with
respect to the settlement of any PSUs, including a window-period limitation, as
may be imposed in the discretion of the Committee. Notwithstanding any other
provision of this Agreement, unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, the Company shall not
deliver to the Participant any certificates evidencing shares of Stock issued
upon settlement of any PSUs under this Agreement and instead such shares of
Stock shall be recorded in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator) and all references herein to
certificates shall be deemed to apply instead to recordation in such books.
9.No Effect on Service Relationship. Nothing in this Agreement or in the Plan
confers upon the Participant any right to serve or continue to serve as an
Employee, Consultant, Independent Director or other service provider of the
Company or any Subsidiary.
10.Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
11.Tax Consultation. The Participant understands that the Participant may suffer
adverse tax consequences in connection with the PSUs granted pursuant to this
Agreement. The Participant represents that the Participant has consulted with
any tax consultants that the Participant deems advisable in connection with the
PSUs and that the Participant is not relying on the Company for tax advice.
12.Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board.
13.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act and
any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the PSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
14.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant becomes subject to
Section 16 of the Exchange Act, the Plan, the PSUs and this Agreement will be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this

A-4

--------------------------------------------------------------------------------



Agreement is deemed amended to the extent necessary to conform to such
applicable exemptive rule.
15.Code Section 409A. Neither the PSUs nor this Agreement is intended to provide
for any deferral of compensation subject to Section 409A of the Code, and,
accordingly, notwithstanding anything to the contrary, the shares of Stock
issuable hereunder shall be distributed no later than the later of: (i) the 15th
day of the third month following Participant’s first taxable year in which the
PSUs are no longer subject to a substantial risk of forfeiture, and (ii) the
15th day of the third month following the first taxable year of the Company in
which the PSUs are no longer subject to substantial risk of forfeiture, as
determined in accordance with Code Section 409A and any Treasury Regulations and
other guidance issued thereunder. Nevertheless, to the extent that the Committee
determines that any PSUs may not be exempt from (or compliant with) Section 409A
of the Code, the Committee may (but shall not be required to) amend this
Agreement in a manner intended to comply with the requirements of Section 409A
of the Code or an exemption therefrom (including amendments with retroactive
effect), or take any other actions as it deems necessary or appropriate to (a)
exempt the PSUs from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the PSUs, or (b) comply with
the requirements of Section 409A of the Code. To the extent applicable, this
Agreement shall be interpreted in accordance with the provisions of Section 409A
of the Code.
16.Adjustments. The Participant acknowledges that the PSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.
17.Notices. Notices required or permitted hereunder must be given in writing and
are deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid, addressed
to the Participant to his or her address shown in the Company records, and to
the Company at its principal executive office.
18.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement inures to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
19.Governing Law. This Agreement is intended to be administered, interpreted and
enforced under the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.
20.Captions. Captions provided herein are for convenience only and are not
intended to serve as a basis for interpretation or construction of this
Agreement.



A-5